Citation Nr: 0841485	
Decision Date: 12/03/08    Archive Date: 12/09/08

DOCKET NO.  06-16 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Milwaukee, Wisconsin



THE ISSUE

Validity of a VA benefits overpayment.  



REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs



WITNESSES AT HEARING ON APPEAL

The veteran and his wife




ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel



INTRODUCTION

The veteran had active military service from May 1963 to 
August 1966.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 RO administrative 
decision.  

The veteran testified before the undersigned Veterans Law 
Judge in a hearing at the RO in September 2008.  

During the Board hearing, the veteran submitted additional 
evidence without a waiver of original RO jurisdiction.  
However, the letter in question is duplicative of the veteran 
oral testimony.  Accordingly, remand for RO consideration is 
not required.  


FINDINGS OF FACT

1.  The veteran received additional dependency and indemnity 
compensation (DIC) benefits for two of his children, AP and 
MP, during the same period of time when those children had 
elected to receive Dependents' Educational Assistance (DEA) 
benefits, resulting in an overpayment of VA benefits.  

2.  The RO had significant information associated with the 
record demonstrating that, when the veteran's children were 
retroactively awarded DEA benefits, the veteran was in 
receipt of DIC benefits for those children.  

3.  The record shows that the overpayment was solely the 
result of administrative error; the award was not based on 
any acts of commission or omission by the veteran and the 
veteran had no knowledge of the overpayment when it was 
created.  


CONCLUSION OF LAW

An overpayment of VA benefits was created based solely on 
administrative error on the part of VA and, therefore, the 
indebtedness was not properly established. 38 U.S.C.A. § 
5112(b)(9), (10) (West 2002); 38 C.F.R. §§ 3.500, 3.707, 
21.3023 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

As an initial matter, the Board notes that the present case 
involves Chapter 53 of Title 38 of the Unites States Code, 
and therefore the duty to notify and assist provisions of the 
VCAA do not apply. See Barger v. Principi, 16 Vet. App. 132, 
138 (2002); see also, 38 U.S.C.A. §§ 5103, 5103A (West 2002).  

Even though VCAA does not apply, the record shows that the RO 
notified the veteran of the relevant statutes and regulations 
in its March 2006 Statement of the Case (SOC).  In his May 
2006 Substantive Appeal, the veteran requested and was 
granted a hearing before the Board during which he and his 
wife presented oral testimony in support of the issue on 
appeal.  

The veteran also submitted additional evidence which the 
Board will accept for inclusion into the record on appeal 
considering the favorable disposition of the veteran's claim.  
See 38 C.F.R. § 20.800.  

Further, the veteran has provided written statements in 
support of his claim, and his representative has submitted 
written correspondence on his behalf.  In sum, the Board 
finds that the veteran has been adequately notified of the 
relevant statutes and regulations and has been given the 
opportunity to submit any additional evidence to support his 
request in this matter.  

In light of the favorable disposition of the claim, the 
veteran is not prejudiced by the Board's consideration of the 
appeal at this point.  


II.  Analysis

The Court has held that when the validity of a debt is 
challenged, such as in this case, a threshold determination 
on that question must be made prior to a decision on waiver 
of indebtedness. See Schaper v. Derwinski, 1 Vet. App. 430, 
437 (1991); see also 38 U.S.C.A. § 5302, 38 C.F.R. § 
1.911(c); VAOPGCPREC 6-98 (O.G.C. Prec. 6-98).  

Since the veteran in this case has not requested a waiver of 
indebtedness or specifically contested the amount of the 
overpayment debt (he challenges the entire sum), the only 
issue currently before the Board is the validity of the debt.  

A debt is not valid if the veteran was legally entitled to 
the dual benefits that resulted in an overpayment.  See 38 
U.S.C.A. §§ 501, 5112(b)(9), (10); 38 C.F.R. §§ 1.962; 
3.500(b).  If the veteran was not entitled to the dual 
benefits, a debt is not valid if the RO was solely 
responsible for the overpayment.  See id.  

Sole administrative error connotes that the veteran neither 
had knowledge of nor should have been aware of the erroneous 
award. See id.   Neither the veteran's actions nor his 
failure to act must have contributed to payment pursuant to 
the erroneous award. See id.  

In this case, the dual benefits at issue involve the payment 
to the veteran's children of educational benefits.  

A child who is eligible for Dependents Educational Assistance 
(DEA or Chapter 35) benefits and for pension, compensation, 
or dependency and indemnity compensation (DIC) must elect 
whether she wishes to receive DEA or DIC.  See 38 C.F.R. §§ 
3.667(f), 3.707(a), 21.3023.  

An election of DEA either before or after the age of 18 years 
is a bar to subsequent payment, increased rates, or 
additional amounts of pension, compensation, or DIC based on 
the child's school attendance on or after the age of 18 
years. See id.  

In other words, she cannot receive both benefits for the same 
period of time.  The effective date of the discontinuance of 
DIC to or for a child will be the day preceding the beginning 
date of the DEA allowance. 38 C.F.R. §§ 3.500 (b), 
3.503(a)(8).

Here, the veteran was granted a total compensation rating 
based on individual unemployability (TDIU) in a January 2004 
rating decision.  This decision also established the 
veteran's children basic eligibility to DEA benefits 
effective on February 28, 1995.  

Subsequent to the January 2004 rating decision, the veteran's 
children AP and MP were retroactively awarded DEA benefits.  
AP was awarded DEA benefits effective February 28, 1995, and 
MP was awarded DEA benefits effective September 5, 2001.  

At some point thereafter, the RO became aware that the 
veteran had received DIC benefits for his dependent children 
while the two children had received DEA benefits for the same 
time period.  

So in an April 2005 letter, the RO informed the veteran that 
this had resulted in an overpayment of benefits that had been 
paid him and that that his monthly benefit payments were 
being reduced, effective February 28, 1995, for AP and 
effective September 5, 2001, for MP.  The total overpayment 
for both children was $5465.39, which the RO has recouped in 
full.  

The veteran indicated during his September 2008 hearing that, 
after being awarded TDIU, he had informed his children of 
their eligibility for DEA and encouraged them to apply.  

However, he never learned specifically about the DEA benefits 
they received.  The veteran's wife clarified that the veteran 
did not know of the overpayment; the RO did not provide them 
with any such notification.   

Since the record shows that the DEA benefits were awarded 
retroactively, the Board finds that the veteran was 
essentially precluded from timely informing the RO that he 
was receiving DIC benefits on account of dependent children 
after those children had already elected DEA benefits (as of 
February 28, 1995 and September 5, 2001). 

This record shows that the veteran committed no acts of 
commission or omission resulting in the overpayment in 
question.  

Also, given the retroactive nature of the DEA benefits award, 
the veteran could not have known that he was receiving dual 
benefits in either February 28, 1995 or September 5, 2001.  

Therefore, the Board finds that the veteran was without fault 
in allowing the dual payments to take place as a result of 
the administrative processing that evolved in this case.  

On the other hand, the RO had significant information 
associated with the veteran's record demonstrating that the 
veteran was in receipt of additional disability compensation 
on account of his children at the time of the award of DEA 
benefits.  

For these reasons, the Board concludes that the overpayment 
in this case was the result of sole administrative error.  
Accordingly, the Board finds that the debt in this case is 
not valid. 38 C.F.R. §§ 3.500, 3.707, 21.3023.  





ORDER

As the overpayment of VA compensation benefits was improperly 
created and assessed against the veteran, the appeal to this 
extent is allowed.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


